DETAILED ACTION
The applicant amended claims 1, 9, 10, and 17in the amendment received on 04-19-2022.
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1, 9, and 17 similarly define the distinct features, “receiving, by a computing platform associated with a gateway and from a computing device, a request to launch a first application associated with a first resource group, wherein the computing device and a first resource of the first resource group are at a first network location, wherein the gateway and the computing platform are at a second network location, and wherein the request to launch the first application includes a first indication that the computing device is able to communicate with the first resource group if the gateway is bypassed; based on the request to launch the first application, sending, by the computing platform, a request for first application launch data, wherein the request for application launch data includes the first indication that the computing device is able to communicate with the first resource group if the gateway is bypassed; receiving, by the computing platform, a response to the request for first application launch data, wherein the response includes data for launching the first application using the first resource; based on the data for launching the first application using the first resource and based on the first indication that the computing device is able to communicate with the first resource group if the gateway is bypassed, generating, by the computing platform, first configuration data for a first application session between the computing device and the first resource, wherein the first configuration data indicates a first connection, to the first resource, that bypasses the gateway and is to be used for the first application session; and sending, by the computing platform and to the computing device, the first configuration data to enable the computing device to establish the first connection and perform the first application session”.  The closest prior art, Huang HUA et al. (WO 2015109950 A1) disclosing service resource group fails to suggest the claimed limitations as mentioned above in combination with other claimed elements. The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. M./
Joel Mesa
Examiner, Art Unit 2447

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447